PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rossius, Arne
Application No. 16/479,888
Filed:  July 22, 2019
For: OPTICAL WIRELESS COMMUNICATION SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2021, and supplemented on March 18, 2022, to revive the above-identified application.

A review of the record discloses that a Notice of Allowance and Fee(s) Due and a Notice Requiring Inventor’s Oath or Declaration (Notices) was mailed on September 9, 2021, which set a period for reply of three months. A Request for Continued Examination (RCE), along with an Information Disclosure Statement (IDS), an amendment and fees were filed on December 9, 2021. Since the issue fee and an inventor’s oath or declaration were not timely filed as indicated in the Notices, the application became abandoned on December 10, 2021. 

The record further discloses that a Notice of Improper Request for Continued Examination was mailed on December 14, 2021. A petition under 37 CFR 1.137(a), accompanied by an oath or declaration was received on December 23, 2021.  A new Notice of Allowance and Fee(s) Due was mailed February 10, 2022, which set a period for reply of three months. In response, the present petition under 37 CFR 1.137(a), the issue fee, an RCE, an IDS, an amendment and copy of the previously filed oath or declaration were received on March 18, 2022. 

It is noted that a decision on the petition under 37 CFR 1.137(a), filed December 23, 2021, was never rendered. Since the record shows that a grantable petition under 37 CFR 1.137(a) was filed on March 18, 2022, the present petition is granted nunc pro tunc.

This application is being referred to Technology Center Art Unit 2636 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed 

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

	

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:  	Michael L. Gencarella
	1841 Page Mill Rd, Suite 200
	Palo Alto, CA  94304